Case: 10-60203 Document: 00511302125 Page: 1 Date Filed: 11/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2010
                                     No. 10-60203
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOHN ALEXANDER RODRIGUEZ, also known as John Alexander Rodriguez-
Burgos,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 917 563


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       John Alexander Rodriguez, a native and citizen of Colombia, petitions for
review of the decision of the Board of Immigration Appeals (BIA) denying his
motion to reopen his removal proceedings. Rodriguez moves to supplement the
record with updated documents. He also moves to consolidate this petition for
review with a prior petition for review. These motions are denied.




       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60203 Document: 00511302125 Page: 2 Date Filed: 11/23/2010

                                  No. 10-60203

      Rodriguez argues that the BIA should have reopened his removal
proceedings based on information that, after Rodriguez was ordered removed,
his parents’ house in Colombia was firebombed by terrorists. He also argues
that he submitted evidence of changed country conditions that warranted the
reopening of his proceedings.
      A motion to reopen should be based on new facts and must establish a
prima facie case of eligibility for the underlying relief sought in order to be
granted. See 8 C.F.R. § 1003.2(c); INS v. Abudu, 485 U.S. 94, 104 (1988). “In
determining whether evidence accompanying a motion to reopen demonstrates
a material change in country conditions that would justify reopening, [the BIA]
compare[s] the evidence of country conditions submitted with the motion to those
that existed at the time of the merits hearing below.” In re S-Y-G, 24 I. & N.
Dec. 247, 253 (BIA 2007). The evidence submitted by Rodriguez did not show a
change in conditions in Colombia since the time of his removal proceedings.
Rather, it showed that any individual in Colombia could be kidnapped at any
time for purposes of extortion or for use in trades for political prisoners. Nothing
in the evidence submitted by Rodriguez established a prima facie eligibility for
asylum or withholding of removal. See § 1003.2(c); Abudu, 485 U.S. at 104.
      The BIA’s denial of Rodriguez’s motion to reopen was rational and founded
in the evidence submitted in support of that motion. Accordingly, that denial
was not an abuse of discretion. See Manzano-Garcia v. Gonzales, 413 F.3d 462,
469 (5th Cir. 2005). The BIA also held that, to the extent that Rodriguez’s
motion to reopen could be construed as a motion for reconsideration, the motion
was untimely and lacked merit. Rodriguez has clarified in this court that he was
seeking only to reopen his removal proceedings and that he was not seeking
reconsideration of the BIA’s order of removal.
      Rodriguez’s petition for review is DENIED.




                                         2